Argued November 12, 1924.
This case grows out of the same facts which were under consideration in the case of William Wiebe v. William T. Powers, in which an opinion has been this day handed down. A collision occurred between automobiles of the respective parties at the intersection of Rhawn Street and Bustleton Pike. The defendant was driving westwardly on Rhawn. Street and a son of the plaintiff was driving the latter's car northwardly on Bustleton Pike. The cars collided at the intersection; each of them was damaged, and the defendant was seriously hurt. The case was tried before the judge without a jury and a finding was made in favor of the plaintiff. This was apparently based on the conclusion that the defendant was guilty of negligence; but consideration was not given to the fact that he had the right of way as against the plaintiff's car, if the cars arrived at the intersection at about the same time. The Act of June 30, 1919, P.L. 678, and the amendment of June 14th, 1923, P.L. 718, provide that when two vehicles approach the intersection of two public highways at the same time, the vehicle approaching from the right shall have the right of way. It was not sufficient therefore to determine that the defendant *Page 394 
was negligent for the evidence shows that the driver of the plaintiff's car was also negligent. That the cars arrived at the intersection at substantially the same time is, we think, not open to controversy and on that state of facts it was the duty of the driver of the car at the left to give the driver at the right an unobstructed passage. That the car of the defendant was seen by the plaintiff's driver in time to permit the latter to stop his car is evident. No effort was made to do that. It was admitted that it was moving at about twelve miles an hour when the cars came together. The collision was in mid-afternoon on a July day without any entangling conditions to prevent the control of the plaintiff's car. There was a disregard therefore of the statute and of the obligation existing without a statute to so control a car at the intersection of streets that it can be promptly stopped to avoid collision. We are of the opinion therefore that the neglect of the driver of the plaintiff's car to check its progress at the time was such negligence as prevents a recovery.
The judgment is reversed and is now entered for defendant.